t c memo united_states tax_court sydney jay hall petitioner v commissioner of internal revenue respondent docket no filed date sydney jay hall pro_se timothy a froehle for respondent memorandum findings_of_fact and opinion haines judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under all amounts are rounded to the nearest dollar sec_6662 for there are three issues for decision the first issue is whether petitioner underreported his income the second issue is whether petitioner is entitled to deduct certain claimed travel and other business_expenses totaling dollar_figure the final issue is whether petitioner is liable for the accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits are incorporated herein by this reference petitioner resided in california when he filed the petition petitioner is a practicing attorney admitted to the bar of this court for petitioner filed an individual_income_tax_return that included a schedule c profit or loss from business for his law practice on the schedule c petitioner reported expenses for travel totaling dollar_figure and other expenses totaling dollar_figure during the examination of petitioner’s return for respondent requested petitioner’s books_and_records for all his business activities petitioner failed to provide complete documentation as a result respondent summoned all section references are to the internal_revenue_code for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner’s deposit records for his known bank accounts using the summoned bank records respondent prepared a bank_deposits analysis to reconstruct petitioner’s income respondent reduced the total deposits by income petitioner had reported and known nontaxable deposits on the basis of his bank_deposits analysis respondent issued petitioner a deficiency_notice determining that petitioner had underreported his income by dollar_figure respondent also disallowed for lack of substantiation the deductions claimed on schedule c for travel and other expenses and determined that petitioner was liable for the accuracy-related_penalty petitioner filed a petition with this court challenging respondent’s determinations i unreported income opinion respondent determined in the deficiency_notice that petitioner failed to report dollar_figure of income respondent conceded on brief that dollar_figure of this amount is excludable from petitioner’s income accordingly we must decide whether petitioner failed to report income of dollar_figure a burden_of_proof generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 however in cases of unreported income the court_of_appeals for the ninth circuit to which an appeal in this case would ordinarily lie requires that the commissioner provide a minimal evidentiary foundation connecting the taxpayer with the unreported income before the presumption of correctness attaches to the commissioner’s determination see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 596_f2d_358 9th cir rev’g 67_tc_672 92_tc_661 once the commissioner has met this initial burden the taxpayer must establish by a preponderance_of_the_evidence that the commissioner’s determination is arbitrary or erroneous see hardy v commissioner f 3d pincite as explained more fully below we find that respondent has introduced sufficient evidence connecting petitioner with the unreported income through his bank_deposits analysis to meet his initial burden of production accordingly petitioner must prove by a preponderance_of_the_evidence that the unexplained deposits of dollar_figure do not constitute taxable_income b bank_deposits analysis if a taxpayer has not maintained business records or the taxpayer’s business records are inadequate the commissioner is authorized to reconstruct the taxpayer’s income by any method that in the commissioner’s opinion clearly reflects that taxpayer’s income sec_446 94_tc_654 a j concrete pumping inc v commissioner tcmemo_2001_42 the commissioner’s reconstruction need not be exact but it must be reasonable in the light of all the surrounding facts and circumstances a j concrete pumping inc v commissioner tcmemo_2001_42 the use of the bank_deposits method of income reconstruction has long been sanctioned by the courts 96_tc_858 aff’d 959_f2d_16 2d cir bank_deposits are prima facie evidence of income id pincite the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income 335_f2d_671 5th cir when the bank_deposits method is employed however the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge id respondent conducted a bank_deposits analysis to reconstruct petitioner’s income for the analysis shows that petitioner received dollar_figure of unreported income for petitioner contends the unexplained deposits were from nontaxable advances he received petitioner however has not provided any documentation or other credible_evidence supporting his contention he instead relies on his own self-serving and uncorroborated testimony we are not required to accept such testimony and will not do so here see 87_tc_74 we find that petitioner has failed to establish that the unexplained deposits were nontaxable accordingly we find that petitioner failed to report income of dollar_figure for ii disallowed deductions in addition to the receipt of the unreported income respondent determined that petitioner overstated business_expense deductions for deductions are a matter of legislative grace and the taxpayer bears the burden of proving he is entitled to the deductions claimed rule a 292_us_435 sec_162 provides that t here shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 items described in sec_274 are subject_to strict substantiation rules no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property including passenger automobiles unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment or use or date and description of the gift the business_purpose of the expense or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained id when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount of the expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir we may not use the cohan doctrine however to estimate expenses covered by sec_274 see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir petitioner argues that he is entitled to deduct the travel_expenses and the other business_expenses he reported on schedule c he testified about some of those business_expenses at trial however he did not maintain any books_or_records for his business activities and failed to introduce receipts invoices bills canceled checks or other items proving he paid the relevant business_expenses while respondent introduced petitioner’s bank statements to support his bank_deposits analysis the record does not reflect that any of petitioner’s accounts were used exclusively for his business activities and he offered no testimony as to how the bank statements substantiated or were linked to the relevant business_expenses he claimed we will not sift through petitioner’s bank statements to attempt to match the evidence to respondent’s adjustments that is petitioner’s job see hale v commissioner tcmemo_2010_229 accordingly all that petitioner offers to substantiate the travel_expenses and the other business_expenses is his own self-serving and unverified testimony as previously mentioned we are not required to accept such testimony see tokarski v commissioner t c pincite we find that petitioner has failed to meet his burden to substantiate his entitlement to deduct the travel_expenses and other business_expenses we therefore sustain respondent’s determination disallowing deductions for those expenses iii accuracy-related_penalty we now turn to the accuracy-related_penalty respondent determined sec_6662 and b i imposes a accuracy-related_penalty on the portion of any underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs under sec_7491 respondent bears the burden of production with respect to petitioner’s liability for any accuracy-related_penalty to meet this burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 once respondent sustains his burden of production however petitioner bears the burden of proving that the penalty is unwarranted by establishing an affirmative defense such as reasonable_cause or substantial_authority see id pincite petitioner’s failure to keep and produce documentation substantiating his income and expenses supports the imposition of the accuracy-related_penalty for negligence for the accuracy-related_penalty is not imposed with respect to any portion of the underpayment_of_tax if the taxpayer can establish that he acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner did not address his liability for the accuracy-related_penalty at trial or on brief except for a single sentence in his answering brief stating that he is not liable for the accuracy-related_penalty moreover the record does not otherwise reflect that petitioner acted with reasonable_cause and in good_faith accordingly we find petitioner liable for the sec_6662 and b penalty for as commensurate with respondent’s concessions and our holding respondent alternatively determined that petitioner’s underpayment for was attributable to a substantial_understatement_of_income_tax see sec_6662 b we need not address this ground for imposing the accuracy- related penalty because of our holding that petitioner’s underpayment is attributable to negligence or disregard of rules or regulations and because only one accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 see sec_1_6662-2 income_tax regs in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
